EXHIBIT 10.1
WAIVER AND AMENDMENT AGREEMENT NO. 2
to that certain
CREDIT AGREEMENT
     This WAIVER AND AMENDMENT AGREEMENT NO. 2 TO THAT CERTAIN CREDIT AGREEMENT
(this “Amendment”) dated as of March 6, 2009, among (a) HARRIS INTERACTIVE INC.
(the “Borrower”), (b) JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as
administrative agent (the “Administrative Agent”) for itself and the other
lenders (the “Lenders”) who are or may become party to the Credit Agreement
dated as of September 21, 2007 (as amended, restated, supplemented or otherwise
modified, and in effect from time to time, the “Credit Agreement”) among the
Borrower, the Administrative Agent and the Lenders; and (c) the Lenders
signatory hereto.
     WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties
to the Credit Agreement, pursuant to which the Lenders, upon certain terms and
conditions, have agreed to make Loans to, and the Issuing Bank, upon certain
terms and conditions, has agreed to issue Letters of Credit for the benefit of,
the Borrower;
     WHEREAS, Events of Default have occurred and continue as a result of the
Borrower’s failure to comply with the covenants contained in Section 5.2(d) of
the Credit Agreement (as to matters disclosed to the Administrative Agent and
the Lenders), Section 6.1(c) of the Credit Agreement (as a result of
intercomapny loans made to Harris Decima Inc. and to Marketshare Limited) and
Section 6.9(a) of the Credit Agreement for the period ended December 31, 2008
and Section 6.9(b) of the Credit Agreement for the period ended December 31,
2008 (collectively, the “Current Events of Default”);
     WHEREAS, the Borrower anticipates that it will fail to comply with
Section 6.9(a) of the Credit Agreement for the period ended March 31, 2009 and
Section 6.9(b) of the Credit Agreement for the period ended March 31, 2009
(collectively, the “Anticipated Events of Default”, and together with the
Current Events of Default, the “Specified Events of Default”);
     WHEREAS, the Borrower has requested, among other things, that the Lenders
and Administrative Agent (a) waive the Specified Events of Default, and
(b) amend the Credit Agreement as provided more fully herein below; and
     WHEREAS, the Lenders and the Administrative Agent are willing (a) to waive
the Specified Events of Default, subject to the terms, conditions and other
provisions hereof, and (b) to amend certain provisions of the Credit Agreement
as more fully provided herein;

 



--------------------------------------------------------------------------------



 



-2-
     NOW, THEREFORE, in consideration of the mutual agreements contained in the
Credit Agreement, herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
     Section 1. Defined Terms. Capitalized terms used but not defined herein
shall have the same meanings herein as in the Credit Agreement.
     Section 2. Waiver. Subject to the terms and conditions set forth herein,
and on the express understandings set forth in Section 4 hereof, the Lenders and
the Administrative Agent hereby agree to waive the Specified Events of Default
during (but only during) the period (the “Waiver Period”) ending on the earliest
to occur of (a) May 8, 2009 at 2 p.m. Eastern Time, (b) the occurrence after the
date hereof of any Default or Event of Default other than the Specified Events
of Default, and (c) the occurrence of any Material Adverse Effect in the
business, assets, financial condition or prospects of the Borrower or Loan
Parties other than in respect of the Specified Events of Default and as
otherwise disclosed in the Harris Financial Information (as hereinafter
defined). Such limited waiver shall automatically, and without action, notice,
demand or any other occurrence, expire on and as of the end of the Waiver
Period. Upon the expiration or termination of the Waiver Period, and from and
after such time, (i) the Lenders and the Administrative Agent shall retain all
of the rights and remedies relating to the Specified Events of Default and any
other Default or Event of Default, (ii) the Specified Events of Default shall be
reinstated and shall be in full force and effect for all periods including
periods after the Waiver Period, and (iii) any obligation of the Lenders under
the Credit Agreement shall be subject to the terms and conditions set forth in
the Credit Agreement. As used herein, “Harris Financial Information” means,
collectively, (i) Harris Interactive Inc. Draft Consolidated Balance Sheets for
the six months ending December 31, 2008, (ii) Harris Interactive Inc. Draft
Consolidated Statement of Operations for the six months ending December 31,
2008, (iii) Harris Interactive Inc. Draft Consolidated Statement of Cash Flows
for the six months ending December 31, 2008, (iv) Harris Interactive Business
Plan PowerPoint presentation dated January 29, 2009, (v) Harris Interactive
Summary of Business Plan (July 2007 through June, 2011), (vi) Harris Financial
Forecast Yearly and Quarterly Financials 01-29-09, (vii) Harris Interactive
Consolidated Monthly Income Statement 01-29-09, (viii) Harris Interactive
Consolidating Income Statement — Yearly and Quarterly 02-19-09, (ix) Harris
Interactive Consolidated Income Statement — Monthly 02-19-09, (x) Harris
Interactive Summary of Business Plan (July 2007 — June 2011), (xi) Harris
Interactive Consolidated Monthly Income Statement 02-21-09, and (xii) Harris
Interactive Consolidated Cash Flow — Yearly, each of items (i) through
(vii) inclusive having been delivered to the Administrative Agent on January 29,
2009 and the Lenders on January 30, 2009, each of items (viii) and (ix) having
been delivered to the Administrative Agent on February 19, 2009, each of items
(x) through (xii) inclusive having been delivered to the Administrative Agent on
February 21, 2009, and each of items (viii) through (xii) inclusive having been
delivered to the Lenders on March 2, 2009.

 



--------------------------------------------------------------------------------



 



-3-
     Section 3. Amendments to the Credit Agreement.
     (a) The definition of “Swap Agreement” contained in Section 1.1 of the
Credit Agreement is hereby amended to read, in its entirety, as follows:
     “ “Swap Agreement” or “Swap Contract” means any agreement with respect to
any swap, forward, future or derivative transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement or
Swap Contract.”
     (b) Section 6.1(c) of the Credit Agreement is hereby amended by adding the
following at the end thereof:
     “provided that the Borrower will not, and will not permit any Subsidiary
to, prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner, or make any payment in violation of
any subordination terms of, any Indebtedness described in Section 6.1(c)(ii),
except regularly scheduled or required repayments or redemptions.”
     Section 4. Agreements and Covenants.
     (a) During the Waiver Period, notwithstanding any terms of the Credit
Agreement to the contrary, the Borrower hereby agrees that it shall not request
any Revolving Loans or Letters of Credit, and that it understands that it is a
condition of the waiver contained herein that the Lenders shall have no
obligation to make any Revolving Loans, and the Issuing Bank shall have no
obligation to issue any Letters of Credit. In the event that the Lenders agree,
notwithstanding the provisions hereof, in their sole discretion, to advance any
Loans or the Issuing Bank agrees to issue any Letter of Credit, such Loans or
Letters of Credit shall be considered Loans or Letters of Credit under the
Credit Agreement, Obligations thereunder, and entitled to all benefits thereof.
     Section 5. Affirmation and Acknowledgment of the Borrower. The Borrower
hereby ratifies and confirms all of its Obligations to the Lenders, Issuing Bank
and the Administrative Agent, including, without limitation, the Loans, and the
Borrower hereby affirms its absolute and unconditional promise to pay to the
Lenders, the Issuing Bank and the Administrative Agent the Loans and all other
amounts due under the Credit Agreement as amended hereby. The Borrower hereby
confirms that the Obligations are secured pursuant to the Collateral Documents
and pursuant to all other instruments and documents executed and delivered by
the Borrower as security for the Obligations.
     Section 6. Representations and Warranties. Each Loan Party hereby
represents and warrants to the Lenders and Administrative Agent as follows:

 



--------------------------------------------------------------------------------



 



-4-
     (a) The execution and delivery by such Loan Party of this Amendment and the
Loan Documents to which it is a party, and the performance by such Loan Party of
its obligations and agreements under this Amendment, the Credit Agreement as
amended hereby, and the other Loan Documents, are within the corporate authority
of such Loan Party, have been duly authorized by all necessary corporate
proceedings on behalf of such Loan Party, and do not and will not contravene any
provision of law, statute, rule or regulation to which such Loan Party is
subject or any of such Loan Party’s charter, other incorporation papers, by-laws
or any stock provision or any amendment thereof or of any agreement or other
instrument binding upon such Loan Party.
     (b) This Amendment, the Credit Agreement as amended hereby, and the other
Loan Documents constitute legal, valid and binding obligations of such Loan
Party, enforceable in accordance with their respective terms, except as limited
by bankruptcy, insolvency, reorganization, moratorium or other laws relating to
or affecting generally the enforcement of creditors’ rights.
     (c) No approval or consent of, or filing with, any governmental agency or
authority is required to make valid and legally binding the execution, delivery
or performance by such Loan Party of this Amendment, the Credit Agreement as
amended hereby, or the other Loan Documents.
     (d) The representations and warranties contained in Article III of the
Credit Agreement are true and correct at and as of the date made and as of the
date hereof, except to the extent (i) of changes resulting from transactions
contemplated or permitted by this Amendment, the Credit Agreement and the other
Loan Documents, (ii) relating to the representation contained in Section 3.4(b)
of the Credit Agreement, and (iii) relating to representations that expressly
relate to an earlier date.
     (e) Such Loan Party has performed and complied in all material respects
with all terms and conditions herein required to be performed or complied with
by it prior to or at the time hereof, and as of the date hereof, after giving
effect to the provisions hereof, there exists no Event of Default or Default.
     Section 7. Release. In order to induce the Administrative Agent and the
Lenders to enter into this Amendment, each Loan Party acknowledges and agrees
that: (a) such Loan Party does not have any claim or cause of action against the
Administrative Agent, the Issuing Bank or any Lender (or any of its respective
directors, officers, employees or agents); (b) such Loan Party does not have any
offset right, counterclaim or defense of any kind against any of its respective
obligations, indebtedness or liabilities to the Administrative Agent, the
Issuing Bank or any Lender; and (c) the Administrative Agent, the Issuing Bank
and each Lender have heretofore properly performed and satisfied in a timely
manner all of its obligations to the Loan Parties. Each Loan Party wishes to
eliminate any possibility that any past conditions, acts, omissions, events,
circumstances or matters would impair or otherwise adversely affect the
Administrative Agent’s, the Issuing Bank’s or any Lender’s rights, interests,
contracts, collateral security or remedies.

 



--------------------------------------------------------------------------------



 



-5-
Therefore, each Loan Party unconditionally releases, waives and forever
discharges (i) any and all liabilities, obligations, duties, promises or
indebtedness of any kind of the Administrative Agent, the Issuing Bank or any
Lender to such Loan Party, except the obligations to be performed by any
Administrative Agent, the Issuing Bank or any Lender on or after the date hereof
as expressly stated in this Amendment, the Credit Agreement and the other Loan
Documents, and (ii) all claims, offsets, causes of action, suits or defenses of
any kind whatsoever (if any), whether arising at law or in equity, whether known
or unknown, which such Loan Party might otherwise have against the
Administrative Agent, the Issuing Bank, any Lender or any of its directors,
officers, employees or agents, in either case (i) or (ii), on account of any
past or presently existing condition, act, omission, event, contract, liability,
obligation, indebtedness, claim, cause of action, defense, circumstance or
matter of any kind.
     Section 8. Conditions to Effectiveness. This Amendment shall become
effective subject to:
     (a) the receipt by the Administrative Agent (or its counsel) from each of
the Borrower, the Administrative Agent and the Required Lenders, of either
(i) an original counterpart of this Amendment signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Amendment) that
such party has signed a counterpart of this Amendment;
     (b) the receipt by the Administrative Agent (or its counsel) from each of
the Loan Parties, of either (i) an original counterpart of the Loan Parties’
acknowledgment attached to this Amendment signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Amendment) that
such party has signed a counterpart of the Loan Parties’ acknowledgement;
     (c) the receipt by the Administrative Agent of such documents, resolutions
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of the Loan
Parties, the authorization of the entering into and execution of this Amendment
, and any other legal matters relating to the Loan Parties, this Amendment or
the other Loan Documents, all in form and substance satisfactory to the
Administrative Agent and its counsel;
     (d) the receipt by the Administrative Agent of all fees due and payable to
the Administrative Agent and the Lenders in immediately available funds,
including a fee equal to twenty five basis points on the aggregate amount of the
Revolving Credit Commitment in effect on the date hereof, the Outstanding Amount
of the Term A Loans on the date hereof, and the Outstanding Amount of the Term B
Loans on the date hereof;
     (e) the payment of all reasonable legal fees and disbursements for which
invoices have been presented which have been incurred or sustained by the
Administrative Agent in connection with this Amendment and the Credit Agreement,
the Loan Documents and any other related documents executed and/or delivered in
connection therewith; and

 



--------------------------------------------------------------------------------



 



-6-
     (f) the delivery to the Administrative Agent of such other items,
documents, agreements, items or actions as the Administrative Agent may
reasonably request.
     Section 9. Miscellaneous Provisions.
     (a) Except as otherwise expressly provided by this Amendment, all of the
terms, conditions and provisions of the Credit Agreement shall remain the same.
It is declared and agreed by each of the parties hereto that the Credit
Agreement, as amended hereby, shall continue in full force and effect, and that
this Amendment and the Credit Agreement shall be read and construed as one
instrument.
     (b) This Amendment shall be construed in accordance with and governed by
the internal law of the State of New York (including Section 5-1401 and
Section 5-1402 of the General Obligations laws of the State of New York).
     (c) This Amendment shall constitute a Loan Document under the Credit
Agreement and all obligations included in this Amendment (including, without
limitation, all obligations for the payment of principal, interest, fees and
other amounts and expenses) shall constitute Obligations under the Credit
Agreement and be secured by the Collateral Documents securing the Obligations.
     (d) Any failure by the Borrower or the Loan Parties to comply with any of
the terms and conditions of this Amendment shall constitute an immediate Event
of Default.
     (e) This Amendment may be executed in any number of counterparts, each of
which shall constitute an original, but all such counterparts shall together
constitute but one contract. In making proof of this Amendment it shall not be
necessary to produce or account for more than one counterpart signed by each
party hereto by and against which enforcement hereof is sought. Delivery of an
executed counterpart of a signature page of this Amendment by telecopy or other
electronic method of transmission shall be effective as delivery of a manually
executed counterpart of this Amendment.
     (f) The Borrower hereby agrees to pay to the Administrative Agent, on
demand by the Administrative Agent, all reasonable out-of-pocket costs and
expenses incurred or sustained by the Administrative Agent in connection with
the preparation of this Amendment and any documentation executed in connection
with this Amendment (including reasonable legal fees).
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first written above.

            HARRIS INTERACTIVE INC.
      By:   /s/ Deborah Rieger-Paganis         Deborah Rieger-Paganis       
Interim Chief Financial Officer     

[Signature page to Waiver and Amendment Agreement No. 2]

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent
      By:   /s/ Thomas C. Strasenburgh         Name:   Thomas C. Strasenburgh   
    Title:   Vice President        JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as
Lender
      By:   /s/ Thomas C. Strasenburgh         Name:   Thomas C. Strasenburgh   
    Title:   Vice President     

[Signature page to Waiver and Amendment Agreement No. 2]

 



--------------------------------------------------------------------------------



 



            MANUFACTURERS AND TRADERS TRUST COMPANY, as Lender
      By:   /s/ Brett W. Rawlings         Name:   Brett W. Rawlings       
Title:   Assistant Vice President     

[Signature page to Waiver and Amendment Agreement No. 2]

 



--------------------------------------------------------------------------------



 



            RBS CITIZENS, NATIONAL ASSOCIATION, as Lender
      By:   /s/ Jeff Morse         Name:   Jeff Morse        Title:   Assistant
Vice President     

[Signature page to Waiver and Amendment Agreement No. 2]

 



--------------------------------------------------------------------------------



 



            NATIONAL CITY BANK, as Lender
      By:   /s/ John P. Wojcik         Name:   John P. Wojcik        Title:  
Vice President     

[Signature page to Waiver and Amendment Agreement No. 2]

 



--------------------------------------------------------------------------------



 



            HSBC BANK USA, NATIONAL ASSOCIATION, as Lender
      By:   /s/ Joseph M. Koenig         Name:   Joseph M. Koenig       
Title:   Vice President     

[Signature page to Waiver and Amendment Agreement No. 2]

 



--------------------------------------------------------------------------------



 



Loan Parties’ Acknowledgement
     Each of the undersigned Loan Parties hereby (a) acknowledges and consents
to the foregoing Amendment and the Borrower’s execution thereof; (b) joins the
foregoing Amendment for the sole purpose of consenting to and being bound by the
provisions of Sections 6 and 7 thereof; (c) ratifies and confirms all of their
respective obligations and liabilities under the Loan Documents to which any of
them is a party and ratifies and confirms that such obligations and liabilities
extend to and continue in effect with respect to, and continue to guarantee and
secure, as applicable, the Obligations of each other Loan Party under the Loan
Documents; (d) acknowledges and confirms that the liens and security interests
granted pursuant to the Loan Documents are and continue to be valid and
perfected first priority liens and security interests (subject only to Permitted
Encumbrances) that secure all of the Obligations on and after the date hereof;
and (e) acknowledges, affirms and agrees that, as of the date hereof, such Loan
Party does not have any defense, claim, cause of action, counterclaim, offset or
right of recoupment of any kind or nature against any of their respective
obligations, indebtedness or liabilities to the Administrative Agent, the
Issuing Bank or any Lender.

 



--------------------------------------------------------------------------------



 



            Loan Parties:

HARRIS INTERACTIVE INTERNATIONAL INC.
      By:   /s/ Deborah Rieger-Paganis         Deborah Rieger-Paganis       
Interim Chief Financial Officer        WIRTHLIN WORLDWIDE, LLC
      By:   /s/ Deborah Rieger-Paganis         Deborah Rieger-Paganis       
Interim Chief Financial Officer        THE WIRTHLIN GROUP INTERNATIONAL, L.L.C.
      By:   /s/ Deborah Rieger-Paganis         Deborah Rieger-Paganis       
Interim Chief Financial Officer        LOUIS HARRIS & ASSOCIATES, INC.
      By:   /s/ Deborah Rieger-Paganis         Deborah Rieger-Paganis       
Interim Chief Financial Officer
      HARRIS INTERACTIVE ASIA, LLC           By:   /s/ Deborah Rieger-Paganis  
      Deborah Rieger-Paganis        Interim Chief Financial Officer        GSBC
OHIO CORPORATION
      By:   /s/ Deborah Rieger-Paganis         Deborah Rieger-Paganis       
Interim Chief Financial Officer     

[Signature page to Waiver and Amendment Agreement No. 2]

 